DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov (US 2014/0117558) in view of Vannier (US 8,765,604).
Regarding claim 1, Boyanov (Figs. 2I and 5B) discloses a device comprising: a first conductive structure “Fill Metal” within a first dielectric layer (combining “Base Insulator” and “cap”), the first dielectric layer being made of a single dielectric material (i.e., “the base and cap layers may comprise… the same or different materials”, see real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a second conductive structure “Fill Metal” within the second dielectric layer, wherein the second conductive structure is in physical contact with the topmost surface of the first conductive structure and the sidewall of the first dielectric layer.
 Boyanov does not disclose a first portion of the sidewall of the first dielectric layer not covered by the second conductive structure is covered by the second dielectric layer. 
	However, Vannier (Fig. 3) teaches a device comprising a conductive structure F1/F1’ within a dielectric layer (D1, S1), the dielectric layer having a sidewall portion S1 extending from the surface of the conductive structure F1/F1’, wherein the sidewall portion S1 covered by the second conductive structure F2 is not covered by the second dielectric layer D2 and the sidewall portion S1 not covered by the second conductive structure F2’ is covered by the second dielectric layer D2.  Accordingly, in view of teachings of Vannier, it would have been obvious to modify the device of Boyanov by having a first portion of the sidewall of the first dielectric layer either covered or not 
Regarding claims 2-4, Boyanov (Figs. 2I and 5B) further discloses: an etch stop layer “EMM Layer” between the first dielectric layer and the second dielectric layer, wherein the etch stop layer is in physical contact with the topmost surface of the first conductive structure; the second conductive structure extends through the etch stop layer; and the slope of the sidewall of the first conductive structure “Fill Metal” is greater than the slope “Asymmetric Taper” of the sidewall of the first dielectric layer (also see Fig. 5B).
Regarding claims 5-7, Boyanov does not disclose: the topmost surface the first conductive structure is disposed at a first depth approximately equal to 10 nm (claim 6) below the topmost surface of the first dielectric layer, wherein a bottommost surface the first conductive structure is disposed at a second depth approximately equal to 55 nm (claim 7) below the topmost surface of the first dielectric layer, and wherein a ratio of the first depth to the second depth is between about o.167 and about 0.5 (claim 5).
However, Boyanov does disclose that a first depth from the topmost surface the first conductive structure to the topmost surface of the first dielectric layer and a second depth from a bottommost surface the first conductive structure to the topmost surface of the first dielectric layer can be varied ([0025]).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Therefore, it would have been obvious to have a ratio of the first depth to the second depth in a range as claimed because the first depth from the topmost surface the first conductive structure to the topmost surface of the first dielectric layer and the second depth from a bottommost surface the first conductive structure to the topmost surface of the first dielectric layer can be optimized during routine experimentation according to the requirements of the conductivities which are desired for the conductive structures.
Claims 8-12, 14, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov (US 2014/0117558) in view of Wada et al (US 2009/0206491) and Vannier (US 8,765,604).
Regarding claim 8, Boyanov (Figs. 2I and 5B) discloses a device comprising: a first conductive structure “Fill Metal” and a second conductive structure “Fill Metal” embedded in a first dielectric layer (combining “Base Insulator” and “cap”), the first dielectric layer comprising a first dielectric material having a first composition (i.e., “the base and cap layers may comprise… the same or different materials” [0025]), wherein the first conductive structure and the second conductive structure are in physical contact with the first dielectric material having the first composition, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below a topmost surface of the first dielectric layer, and wherein a first portion of the first dielectric layer interposed between the first conductive real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a third conductive structure “Fill Metal” embedded in the second dielectric layer, wherein the third conductive structure is in physical contact with the topmost surface of the first conductive structure and a first portion of a first sidewall of the first portion of the first dielectric layer, wherein the third conductive structure “Fill Metal” is in physical contact with the first dielectric material having the first composition.
Boyanov does not disclose an entirety of each of sidewalls of the first portion of the first dielectric layer is planar.
However, Wada (Fig. 13A) teaches a device comprising an entirety of each of sidewalls of the first portion 9c of the first dielectric layer is planar.  Accordingly, it would have been obvious to modify the device of Boyanov by forming an entirety of each of sidewalls of the first portion of the first dielectric layer being planar in order to improve the embedding property of the wiring material, as taught by Wada ([0112]).
Neither Boyanov nor Wada disclose a second portion of the first sidewall of the first portion of the dielectric layer not covered by the third conductive structure is covered by a dielectric material. 
	However, Vannier (Fig. 3) teaches a device comprising a conductive structure F1/F1’ within a dielectric layer (D1, S1), the dielectric layer having a sidewall portion S1 extending from the surface of the conductive structure F1/F1’, wherein the sidewall F2 is not covered by the dielectric material D2 and the sidewall portion S1 not covered by the third conductive structure F2’ is covered by the dielectric material D2.  Accordingly, in view of teachings of Vannier, it would have been obvious to modify the device of Boyanov by having a second portion of the first sidewall of the first portion of the dielectric layer either covered or not covered by the dielectric material because the location of the third conductive structure on the sidewall of the first dielectric layer can be adjusted during the etching process (as taught by Vannier) depending upon the integrated circuit layout.
Regarding claims 9-12 and 14, Boyanov (Figs. 2I and 5B) further discloses: an etch stop layer “EMM Layer” between the second dielectric layer and each of the first conductive structure and the second conductive structure, wherein a top surface of the etch stop layer is below the topmost surface of the first dielectric layer; the bottommost surface of the second dielectric layer “Base Insulator” is below a topmost surface of the etch stop layer “EMM Layer”; the etch stop layer is in physical contact with a sidewall of the third conductive structure “Fill Metal”; the first conductive structure has a sloped sidewall (see Fig. 5B, and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); and the first conductive structure is a first conductive line of an interconnect structure; the second conductive structure is a second conductive line of the interconnect structure; and the third conductive structure is a conductive via of the interconnect structure.
Regarding claim 21, Boyanov (Figs. 2I and 5B) discloses a device comprising: a first conductive structure “Fill Metal” and a second conductive structure “Fill Metal” extending into a first dielectric layer (combining “Base Insulator” and “cap”), the first the base and cap layers may comprise… the same or different materials” [0025]), a first sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, a second sidewall of the first dielectric layer extending from a sidewall of the second conductive structure to the topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below the topmost surface of the first dielectric layer, wherein a slope of the sidewall of the first conductive structure “Fill Metal” is different from a slope “Asymmetric Taper” of the first sidewall of the first dielectric layer (see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I), and wherein a slope of the sidewall of the second conductive structure is different from a slope “Asymmetric Taper” of the second sidewall of the first dielectric layer (“Asymmetric Taper” provided on both sides of “cap”, see Fig. 5B and [0048], “Fig. 5B is drawn to reflect real world process limitations” of Fig. 2I); a second dielectric layer “Base Insulator” over the first dielectric layer, the first conductive structure and the second conductive structure, wherein the second dielectric layer extends below the topmost surface of the first dielectric layer; and a third conductive structure “Fill Metal” extending through the second dielectric layer, wherein a bottom surface of the first conductive structure and a bottom surface of the third conductive structure are in physical contact with the first dielectric material having the first composition, and wherein the third conductive structure is in physical contact with an interface between the topmost surface of the first conductive structure and the first sidewall of the first dielectric layer.

However, Wada (Fig. 13A) teaches a device comprising an entirety of an interface between the third conductive structure 9 and the first dielectric layer (3, 9c) is planar.  Accordingly, it would have been obvious to modify the device of Boyanov by forming an entirety of an interface between the third conductive structure and the first dielectric layer being planar in order to improve the embedding property of the wiring material, as taught by Wada ([0112]).
Neither Boyanov nor Wada disclose the entirety of the interface between the third conductive structure and the first dielectric layer is below and spaced apart from the topmost surface of the first dielectric layer.	
However, Vannier (Fig. 3) teaches a device comprising a conductive structure F1/F1’ within a dielectric layer (D1, S1), the dielectric layer having a sidewall portion S1 extending from the surface of the conductive structure F1/F1’, wherein an interface is formed between the third conductive layer F2 and the first dielectric layer and not formed between the third conductive layer F2’ and the first dielectric layer, and wherein the entirety of the interface between the third conductive structure F2 and the first dielectric layer is below and spaced apart from the topmost surface of the first dielectric layer.  Accordingly, in view of teachings of Vannier, it would have been obvious to modify the device of Boyanov by having the entirety of the interface between the third conductive structure and the first dielectric layer is either below or not below and spaced apart from the topmost surface of the first dielectric layer because the location of the third conductive structure on the sidewall of the first dielectric layer can be adjusted 
Regarding claims 22 and 26, Boyanov (Figs. 2I and 5B) further discloses: a width of the first conductive structure decreases as the first conductive structure extends into the first dielectric layer (see Fig. 5B); and an etch stop layer “EMM Layer” between the first dielectric layer and the second dielectric layer, wherein the etch stop layer is in physical contact with the topmost surface of the first conductive structure, the topmost surface of the second conductive structure, the topmost surface of the first dielectric layer, the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov, Wada et al and Vannier as applied to claim 8 above and further in view of Uh et al (US 2001/0055842).
Boyanov does not disclose the first conductive structure is a first gate electrode, the second conductive structure is a second gate electrode, and the third conductive structure is a contact. 
However, Uh (Fig. 33) teaches a device comprising the conductive structures 240 as gate electrodes ([0052]). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647. Accordingly, it would have been obvious to apply the first and second conductive structures of Boyanov as .
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov, Wada et al and Vannier as applied to claim 21 above and further in view of Inaba et al (US 2014/0061929) 
Regarding claim 23, Boyanov does not disclose a width of the third conductive structure decreases as the third conductive structure extends into the second dielectric layer.
However, Inaba (Fig. 3) teaches a width of a conductive structure decreases as the conductive structure extends into a dielectric layer for improving the embeddability of the material of the conductive plug line and reducing a void incidence rate in the conductive plug line ([0042]). Accordingly, it would have been obvious to modify the device of Boyanov by forming a width of the third conductive structure decreases as the third conductive structure extends into the second dielectric layer in order to improve the embeddability of the material of the first metal line and reducing a void incidence rate in the first metal line. 
Regarding claims 24-25, Boyanov (Figs. 2I, 5B and 5C) discloses the sidewall the first conductive structure has a first angle of inclination, and the first sidewall of the first dielectric layer has a second angle of inclination approximately equal to 45 degrees, but does not disclose the first angle of inclination is approximately equal to 87 degrees.
However, Inaba (Fig. 3) teaches the angle of inclination of the sidewall of the metal plug line 50 is approximately equal to 87 degrees for improving the embeddability 
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,510,666 in view of Boyanov (US 2014/0117558). 
Regarding independent claim 1, claims 8 and 12 of U.S. Patent ‘666 claim a device comprising: a first conductive structure within a first dielectric layer, the first dielectric layer being made of a single dielectric material throughout the first dielectric layer (column 10, claim 8, lines 18-19, “a single continuous layer”), a sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure is below the topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15) , and wherein a slope of the sidewall of the first conductive structure is 
Regarding independent claim 8, claim 8 of U.S. Patent ‘666 claims a device comprising: a first conductive structure and a second conductive structure embedded in a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, wherein the first conductive structure and the second conductive structure are in physical contact with the first dielectric material of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below a topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15), and wherein a first portion of the first dielectric layer interposed between the first conductive structure and the second conductive structure has a trapezoidal shape (column 10, claim 8, lines 13-18), and wherein an entirety of each of sidewalls of the first portion of the first dielectric layer is planar (i.e., inverted trapezoidal shape); a second dielectric layer over the first dielectric layer (column 10, claim 8, lines 20-21); and a third conductive structure embedded in the second dielectric layer, wherein the third conductive structure is in physical contact with the topmost surface of the first conductive structure and the first portion of the first 
Regarding independent claim 21, claims 8 and 12 of U.S. Patent ‘666 claim a device comprising: a first conductive structure and a second conductive structure extending into a first dielectric layer, the first dielectric layer comprising a first dielectric material having a first composition, a first sidewall of the first dielectric layer extending from a sidewall of the first conductive structure to a topmost surface of the first dielectric layer, a second sidewall of the first dielectric layer extending from a sidewall of the second conductive structure to the topmost surface of the first dielectric layer, wherein a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below the topmost surface of the first dielectric layer (column 10, claim 8, lines 8-15), wherein a slope of the sidewall of the first conductive structure is different from a slope of the first sidewall of the first dielectric layer, and wherein a slope of the sidewall of the second conductive structure is different from a slope of the second sidewall of the first dielectric layer (column 10, claim 12, lines 49-54); a second dielectric layer over the first dielectric layer, the first conductive structure and the second conductive structure (column 10, claim 8, lines 20-21); and a third conductive structure extending through the second dielectric layer, wherein a bottom surface of the first conductive structure and a bottom surface of the third conductive structure are in physical contact with the first dielectric material of the first dielectric layer, and wherein the third conductive structure is in physical contact with an interface between the 
Neither independent claims 1, 8 nor 21 claims a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer.
However, Boyanov (Fig. 2I) teaches a device comprising a bottommost surface of a second dielectric layer “Base Insulator” is below the topmost surface of the first dielectric layer (combination of “Base Insulator” and “Cap”).  Accordingly, it would have been obvious to form a bottommost surface of the second dielectric layer below the topmost surface of the first dielectric layer in order to form the third conductive layer (claims 8 or 21) having a bottommost surface disposed below the topmost surface of the first dielectric layer that would reduce the thickness of the device.  
Dependent claims 2-7, 9-14 and 22-26 in the present application are either broader version of claims 8-14 in U.S. Patent ‘666 or are obvious variations thereof.  The fact is that claims 8-14 in U.S. Patent ‘666 are claiming common subject matter as dependent claims 2-7, 9-14 and 22-26 in the present application.  
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8 and 21 have been considered but are moot because the new reference (US 8,765,604) is applied in the new ground of rejection (see current rejection for more details).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817